        Case 1:16-cr-00521-JSR Document 140 Filed 03/07/19 Page 1 of 3
                                                        U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The S1/vw J Mollo But/dmg
                                                       One Samt Andrew ·s Plaza
                                                       New York, New York 10007



                                                        March 4, 2019

VIA EMAIL                                                                          USDCSDNY
                                                                                   DOCUMENr
The Honorable Jed S. Rakoff
                                                                                   ELECTRONICALLY FIT ro
United States District Judge
Southern District of New York                                                      DOC#: _ _~----.-+.­
United States Courthouse                                                           DATI' P1 FD:
500 Pearl Street
New York, New York 10007

        Re:       United States v. Andy Gyamji, S6 16 Cr. 521 (JSR)

Dear Judge Rakoff:

            Per the Court's instruction, the Government respectfully submits this letter to request
certain revisions to the draft of the Court's Instructions of Law to the Jury (the "Draft Instructions")
provided to the parties this afternoon in the above-referenced case. In particular, the Government
respectfully requests the following revisions to the Draft Instructions:

              •   INSTRUCTION NO. 2 - Several of the exhibits at trial include electronic files,
                  such as Excel spreadsheets and videos. In advance of deliberations, the
                  Government prepared a standalone blank laptop, which has no network access, as
                  well as discs containing copies of the electronic exhibits admitted at trial. This
                  laptop and those discs may be sent back to the jury with the document exhibits at
                  the beginning of deliberations, which would allow the jury to review the exhibits
                  on demand, saving time during deliberations. Should the Court elect to send this
                  laptop to the jury room, the Government has no proposed changes to
                  INSTRUCTION NO. 2. Should the Court decline to provide the jury with a laptop,
                  however, the Government respectfully requests that the Court revise the second
                  paragraph of this instruction to make clear that the jury can request to view "any
                  physical or electronic exhibit."

              •   INSTRUCTION NO. 7 - On page 9 of the Draft Instructions, there is a reference
                  to "immunity agreements." However, the Government has no agreements with any
                  of the immunized witnesses; rather, each witness testified pursuant to an immunity
                  order signed upon application of the Government. Accordingly, the Government
                  respectfully requests that this phrase be revised to read "immunity orders" or
                  "orders of immunity."

              •   INSTRUCTION NO. 12 - In the second paragraph on page 14, Count Three is
                  described as "aiding and abetting others to possess a firearm that was used during
      Case 1:16-cr-00521-JSR Document 140 Filed 03/07/19 Page 2 of 3

March 4, 2019
Page 2

             that robbery." Because Count Three is tied to an attempted robbery, the
             Government respectfully requests that the sentence be revised to read "aiding and
             abetting others to possess a firearm that was used during that attempted robbery."
             Similarly, Count Four is described as "aiding and abetting others to possess a
             firearm that was discharged during the robbery, resulting in the death of Carlos
             Vargas." Although the Government's theory does indeed include a discharge, the
             text of 18 U.S.C. § 9240) does not require a discharge; rather, the text requires only
             the use of a firearm that results in death. Additionally, like Count Three, Count
             Four is tied to an attempted robbery, rather than a completed robbery. Accordingly,
             the Government respectfully requests that this sentence be revised to read "aiding
             and abetting others to possess a firearm that was used during the attempted robbery,
             resulting in the death of Carlos Vargas."

         •   INSTRUCTION NO. 14 - The Government respectfully requests that this
             instruction be revised to note that the defendant need not have known or intended
             that the federal robbery would affect interstate commerce.

         •   INSTRUCTION NO. 17 - On page 21 of the Draft Instructions, the final paragraph
             contains two references to "the robbery." As noted above, Count Three is tied to
             an attempted robbery; thus, the Government respectfully requests that both
             instances be revised to reference "the attempted robbery."

         •   INSTRUCTION NO. 18 - The first paragraph of this instruction references "the
             robbery." Because Count Three is tied to an attempted robbery, the Government
             respectfully requests that this phrase be revised to reference "the attempted
             robbery." Additionally, the instruction as drafted suggests that the defendant
             himself must have brandished or discharged the firearm. Because Count Three is
             charged on an aiding and abetting theory, the Government respectfully requests that
             the Court revise this instruction to read: "you must then consider some
             supplemental questions about whether the defendant or someone he aided and
             abetted "brandished" or "discharged" the firearm during the attempted robbery."

         •   INSTRUCTION NO. 19 - This instruction repeatedly references "the robbery" on
             page 23. Because Count Four is tied to an attempted robbery, the Government
             respectfully requests that the Court revise all five references to "the robbery" on
             this page to "the attempted robbery."

         •   INSTRUCTION NO. 22 - As referenced above, the Government is prepared to
             provide a laptop and discs to the jury during deliberations to assist their review of
             electronic exhibits. Should the Court elect to provide these items to the jury, the
             Government respectfully requests that this instruction be revised to reference the
             laptop and discs containing electronic exhibits. Should the Court decline to provide
             the laptop to the jury, the Government respectfully requests that the Court revise
             the phrase "physical or video evidence" to read "physical or electronic evidence"
             as those exhibits include videos as well as electronic files, such as spreadsheets.
        Case 1:16-cr-00521-JSR Document 140 Filed 03/07/19 Page 3 of 3

 March 4, 2019
 Page 3

       The Government will be prepared to address any questions the Court may have regarding
the above requests at tomorrow morning's charge conference.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York

                                              By: _Isl _ _ _ _ __
                                                 Maurene Corney & Jessica Fender
                                                 Assistant United States Attorneys
                                                 (212) 637-2324 I 2276
